UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6766



EDMOND LOWELL HANNAH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CR-94-10, CA-97-459)


Submitted:   October 20, 1998             Decided:   November 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edmond Lowell Hannah, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edmond Lowell Hannah seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis, deny a certificate of appealability, and dismiss

the appeal on the reasoning of the district court. Hannah v. United

States, Nos. CR-94-10, CA-97-459 (S.D.W. Va. Mar. 20, 1998). The

motion to supplement the record is granted. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2